14-2160-cv
         Hueber v. McCune


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                      At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 23rd day of December, two thousand fourteen.
 4
 5       PRESENT:
 6                   GUIDO CALABRESI,
 7                   BARRINGTON D. PARKER,
 8                   DEBRA ANN LIVINGSTON,
 9                               Circuit Judges.
10       _____________________________________
11
12       Roger L. Hueber,
13
14                                Plaintiff-Appellant,
15
16                          v.                                                14-2160-cv
17
18       Patricia McCune, Detective Niagara Falls City
19       Police, et al.,
20
21                                Defendants-Appellees.
22
23       _____________________________________
24
25       FOR PLAINTIFF-APPELLANT:                        Roger L. Hueber, pro se, Niagara Falls, NY
26
27       FOR DEFENDANTS-APPELLEES
28       McCUNE, CITY OF NIAGARA FALLS: Thomas M. O’Donnell, Deputy Corporation
29                                      Counsel, City of Niagara Falls Law Department, for
30                                      Craig H. Johnson, Corporation Counsel, Niagara
31                                      Falls, NY
 1   FOR DEFENDANTS-APPELLEES
 2   WICK, PERKINS, COUNTY
 3   OF NIAGARA:                                     Charles E. Graney, Webster Szanyi LLP, Buffalo,
 4                                                   NY
 5

 6           Appeal from a judgment of the United States District Court for the Western District of New

 7   York (Arcara, J.).

 8           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment of the district court is AFFIRMED.

10           Appellant Roger L. Hueber appeals from the district court’s dismissal, as time barred, of his

11   complaint brought under 42 U.S.C. §§ 1983, 1985, and 1986 for violations of his constitutional

12   rights arising from the illegal search of his home. We assume the parties’ familiarity with the

13   underlying facts, the procedural history of the case, and the issues on appeal.

14           We review de novo a district court’s grant of a motion to dismiss, including legal conclusions

15   concerning the court’s “interpretation and application of a statute of limitations.” City of Pontiac

16   Gen. Emps.’ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 (2d Cir. 2011). To survive a Rule 12(b)(6)

17   motion to dismiss, the complaint must include “enough facts to state a claim to relief that is plausible

18   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556

19   U.S. 662, 678 (2009). Although all allegations contained in the complaint are assumed to be true,

20   this tenet is “inapplicable to legal conclusions.” Ashcroft, 556 U.S. at 678.

21           An independent review of the record and relevant case law reveals no error in the district

22   court’s dismissal of Hueber’s complaint. See Hueber v. McCune, No. 14-CV-00049-A, 2014 WL

23   2047763, at *2-8 (W.D.N.Y. May 19, 2014). We therefore affirm substantially for the reasons set

24   forth by the district court in its thorough and well-reasoned decision. Moreover, Hueber’s argument


                                                        2
 1   that he did not know of his constitutional injury until the district court granted his suppression

 2   motion is without merit, since this knowledge requirement “does not suggest that the statute does

 3   not begin to run until the claimant has received judicial verification that the defendants’ acts were

 4   wrongful.” Veal v. Geraci, 23 F.3d 722, 724 (2d Cir. 1994).

 5          We have considered Hueber’s remaining arguments and find them to be without merit.

 6   Accordingly, we AFFIRM the district court’s judgment.

 7                                                 FOR THE COURT:
 8                                                 Catherine O’Hagan Wolfe, Clerk
 9
10
11




                                                      3